880 So. 2d 616 (2004)
Mark D. MILLS, Petitioner,
v.
STATE of Florida, Respondent.
No. SC01-1862.
Supreme Court of Florida.
July 8, 2004.
Nancy A. Daniels, Public Defender, and Phil Patterson, Assistant Public Defender, Second Judicial Circuit, Tallahassee, FL, for Petitioner.
Charles J. Crist, Jr., Attorney General, Robert R. Wheeler, Bureau Chief, and Karen M. Holland, Assistant Attorney General, Tallahassee, FL, for Respondent.
PER CURIAM.
We have for review Mills v. State, 791 So. 2d 591 (Fla. 1st DCA 2001), which expressly and directly conflicts with our decision in Harvey v. State, 848 So. 2d 1060 (Fla.2003). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. We accept jurisdiction in this case, quash the decision of the First District Court of Appeal, and remand for reconsideration in light of our decisions in Harvey and Brannon v. State, 850 So. 2d 452 (Fla.2003).
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.